The record in this cause having been considered by the Court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered and decreed by the Court that the decree of the Court below should be, and the same is hereby, affirmed as to the award for principal, interest, taxes and costs, but that said decree be and the same is hereby reversed as to the awarding of $500.00 solicitor's fee. *Page 1112 
TERRELL, C. J., and WHITFIELD, ELLIS and BUFORD, J. J., concur.